                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                       CHARLESTON DIVISION

IN RE: C.R. BARD, INC.
PELVIC REPAIR SYSTEM
PRODUCTS LIABILITY LITIGATION                                      MDL No. 2187
-------------------------------------------------
THIS DOCUMENT RELATES TO

Vilma Velarde, et al. v. C.R. Bard, Inc., et al.                   2:14-cv-02093

                            MEMORANDUM OPINION AND ORDER

        On August 14, 2019, I granted a motion to show cause filed by Tissue Sciences

Limited (“TSL”) and C.R. Bard, Inc. (“Bard”). [ECF No. 18]. In the Show Cause Order,

I directed plaintiffs to show cause on or before August 28, 2019, why their case should

not be dismissed for failure to comply with court orders, including the failure to serve

a Plaintiff Fact Sheet or Expert Disclosure as required by Pretrial Order # 297. I

warned that should plaintiffs fail to respond, they risks the entry of an award of

sanctions up to and including dismissal of their case. Plaintiffs did not respond or

otherwise show cause.

        The court finds, pursuant to Rules 16 and 37 of the Federal Rules of Civil

Procedure and after weighing the factors identified in Wilson v. Volkswagen of Am.,

Inc., 561 F.2d 494, 503-06 (4th Cir. 1977), that this case should be dismissed without

prejudice for plaintiffs’ failure to respond to the Show Cause Order and otherwise

comply with discovery deadlines in compliance with the court’s previous pretrial and

other orders.
      Therefore, the court ORDERS that the defendants, TSL and Bard, are

dismissed without prejudice. No other defendants remain and this case is stricken

from the docket and closed.

      The court DIRECTS the Clerk to send a copy of this order to counsel of record

and any unrepresented party.

                                      ENTER:       August 29, 2019




                                        2
